963 A.2d 906 (2009)
Robert B. SKLAROFF, M.D., Petitioner
v.
Joel S. ARIO, Acting Insurance Commissioner for the Commonwealth of Pennsylvania, Respondent,
Highmark, Inc., Intervenor.
Capital Blue Cross, Capital Advantage Insurance Company,
v.
Pennsylvania Insurance Department, Respondent
Robert B. Sklaroff, MD, Intervenor,
Highmark, Inc., Intervenor,
Petition of Robert B. Sklaroff, MD, Intervenor.
Nos. 114 MAL 2008, 115 MAL 2008.
Supreme Court of Pennsylvania.
January 7, 2009.

ORDER
PER CURIAM.
AND NOW, this 7th day of January, 2009, the Motion for Leave to File a Reply to Brief in Opposition and the Petitions for Allowance of Appeal are hereby DENIED.